Citation Nr: 1205655	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a right wrist condition.

2.  Entitlement to service connection for a cervical spine condition, to include as secondary to service connected migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 2000 to November 2004.

These matters come before the Board of Veterans Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's claims for service connection for a right wrist disability and a cervical spine disability.

Jurisdiction over this matter was transferred to the Togus, Maine RO in approximately August 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current cervical spine disability, namely cervical myosfascial syndrome, is related to his service connected migraine headaches.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a cervical spine disability, namely cervical myosfascial syndrome, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection for a cervical spine disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.   Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).  

In order to warrant service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Cervical Spine Claim

A September 2000 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis or recurrent back pain in an accompanying Report of Medical History (RMH).  In September 2001, the Veteran was involved in a motor vehicle accident and subsequently complained of right-sided neck pain; an assessment of a muscle strain status-post motor vehicle accident was made.  The Veteran reported an inability to lift heavy objects due to his neck in a July 2003 Report of Medical Assessment.

A March 2005 Reserves entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis or recurrent back pain in an accompanying RMH.

A March 2006 VA general medicine examination reflects the Veteran's reports of chronic aching pain in the low posterior cervical region extending into both trapezius muscles.  This neck pain was worse while he was experiencing headaches.  During service, he sustained a neck injury following a motor vehicle accident and later re-injured his neck in March 2002 after falling down a ladder.  An accompanying cervical spine X-ray revealed a straightening of the lordatic curve, indicative of muscle spasm.  Following this examination and a review of the Veteran's claims file, which contained only service treatment records, a diagnosis of cervical paravertebral and trapezius muscle pain and spasm associated with tension headaches was made.

A February 2008 VA treatment note contained an assessment of chronic pain syndrome in the neck.

An April 2008 VA orthopedic examination noted an impression of myosfascial syndrome of the neck and shoulder girdle.  An August 2008 addendum to this examination contained the examiner's opinion that the myosfascial syndrome was not due to the Veteran's in-service head injuries.

The Veteran has a current disability as has been diagnosed with myosfascial syndrome of the neck.  In order for his current myosfascial syndrome to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease, a link between this condition and a service-connected disability or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.

Service treatment records document complaints of right-sided neck pain following a motor vehicle accident in September 2001.  A lay person is competent to report cervical spine pain and the Veteran's reports of ongoing symptoms since service are competent.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.  The Board notes that the March 2006 VA examination, conducted less than 18 months after service discharge, reflected the Veteran's reports of cervical spine pain.

An August 2008 VA addendum opinion found that the myosfascial syndrome was not due to the Veteran's in-service head injuries; this opinion was not accompanying by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Board notes that this August 2008 VA opinion did not address whether the Veteran's myosfascial syndrome was related to his service connected migraine headaches but rather stated it was not related to his "in-service head injuries."  While a March 2006 VA examiner's opinion that the Veteran's cervical spine disability was associated with his tension headaches was not accompanied by a specific rationale, it was presumably based on the Veteran's reports of cervical spine pain during headaches and a review of his service treatment records, which were the only records contained in the claims file at the time of the examination, documenting complaints of neck pain.  

There is competent and credible evidence with regard to whether there is a nexus, which consists of the March 2006 VA opinion and the reports of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a cervical spine disability, namely cervical myosfascial syndrome, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a cervical spine disability, namely cervical myosfascial syndrome, as secondary to serviced connected migraine headaches is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Service treatment records document complaints of wrist swelling in July 2003 and September 2004 and an assessment of a right wrist sprain in October 2002.  A March 2006 VA general medicine examination diagnosed the Veteran with bilateral wrist arthralgia with swelling but did not offer an opinion regarding its etiology.  The Board notes that right wrist X-rays taken during this examination were negative and do not establish a diagnosis of arthritis.  A September 2008 VA orthopedic examination diagnosed the Veteran with right wrist carpal tunnel syndrome and the examiner opined that it was less likely than not related to his in-service treatment for right wrist arthralgia.  The September 2008 VA opinion was provided without a rationale.  See Nieves-Rodriquez, supra.  In addition, this September 2008 VA opinion also appears to be based upon an inaccurate factual premise, namely that the Veteran received treatment for right arthritis during service, as the service treatment records document treatment for a right wrist sprain and swelling only.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is therefore unlikely to survive judicial scrutiny and a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and etiology of any right wrist disability found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive orthopedic evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disorder of the right wrist?  If so, please specify any such diagnosis that has been present since November 2005.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the right wrist, had its onset during the Veteran's period of active duty service from November 2000 to November 2004; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the October 2002 assessment of a right wrist sprain and the complaints of right wrist swelling in July 2003 and September 2004.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


